DETAILED ACTION

Notice of Pre-AlA or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



The  Amendment filed on January 3, 2022, has been received and entered.



The  substitute specification filed on January 3, 2022, has been received and entered.



Claim Disposition

Claims 1-10 are pending. Claims 1-7 are under examination. Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement

The Information Disclosure Statements filed on January 3, 2022 have been considered. A copy of the PTO-1449 form is attached.




Claim Objection

Claims 1-7 are objected to for the following informalities:
For clarity  and precision of claim language it is suggested that claim 1 is amended to read, “A recombinant Corynebacterium glutamicum (C. glutamicum), comprising a mutated lysC gene and promoter, a mutated dihydrodipicolinate synthase (dapA) gene and promoter, and an ectoine synthesis pathway related gene(ectABC) [[gene]],  wherein the sequence of the mutated lysC gene and promoter is set forth in SEQ ID NO: 1; the sequence of the mutated dapA gene and promoter is set forth in SEQ ID NO: 2; and the sequence of the ectABC  gene is set forth in SEQ ID NO: 3”.
For clarity it is suggested that claim 2 is amended to read, “The recombinant [[Corynebacterium glutamicum]] C. glutamicum of claim 1, prepared by [[the following method comprising]]:

ligating [[a]] the lysC gene [[of which the]] wherein feedback inhibition is relieved and a strong promoter fragment P1 to a suicide plasmid to obtain a recombinant plasmid, and electro-transforming the [[Corynebacterium glutamicum (]] C. glutamicum [[ glutamicium)]] with the [[obtained]] recombinant plasmid to obtain a recombinant bacterium C. glutamicum lysC-P 1-298;
(2) attenuating the expression of the [[dihydrodipicolinate synthase gene]] dapA gene in the recombinant [[bacterium]] C. glutamicum lysC-P 1-298 by promoter replacement to obtain a recombinant [[bacterium]] C. glutamicum lysC-dap, and
(3) transforming the recombinant [[bacterium]] C. glutamicum lysC-dap with an expression vector overexpressing the [[ectoine synthesis pathway related gene]] ectABC gene, to construct a recombinant [[bacterium]] C. glutamicum lysC- dap-ectABC”.
For clarity and precision of claim language it is suggested that claim 3 is amended to read, “The recombinant [[Corynebacterium glutamicum]] C. glutamicum of claim 2,  wherein, in step (1), the lysC gene and the strong promoter fragment P1 are ligated to the suicide plasmid, and wherein the lysC gene is a lysC1, lysC2 or lysC3 obtained by PCR amplification and using the genome of C. glutamicum [[Corynebacterium glutamicum]] as a template”.
For clarity it is suggested that claim 4 is amended to read, “The recombinant [[Corynebacterium glutamicum]] C. glutamicum of claim 2, wherein the strong promoter fragment P1 has the sequence as set forth in SEQ ID NO: 4, and the suicide plasmid is pK 18mobsacB”.

Corynebacterium glutamicum]] C. glutamicum of claim 2, wherein, in the step (2), dap dap1 and dap dap2 fragments are ligated to the suicide plasmid to obtain a recombinant plasmid; and wherein the dap1 and dap2 fragments are obtained by PCR amplification and using the genome of [[Corynebacterium glutamicum]] C. glutamicum as a template.
For clarity it is suggested that claim 6 is amended to read, “The recombinant Corynebacterium glutamicum  of claim 2, wherein, in the step (3), the ectABC  gene is ligated to the expression vector pXMJ19 to obtain a recombinant plasmid [[named as]]  pXMJ-ectABC, and the recombinant plasmid is electro-transformed the recombinant C. glutamicum lysC-dap of the step (2); wherein the ectABC gene is obtained by PCR amplification and using the genome of Halomonas elongata DSM 2581 as a template”.
For clarity it is suggested that claim 7 is amended to read, “A medium for the recombinant [[Corynebacterium glutamicum]] C. glutamicum of claim 1, characterized in that, it comprises comprising chloramphenicol”.
Appropriate correction is required.








Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(6) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

7.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lacks clear antecedent basis for the recitation of “dap1 and 2”, because these notations are not in claim 2 and based on the amendment to the language in claim 5.



Response to Arguments
8.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that new objections have been instituted for the reasons stated above and a 112 b rejection based on amendments made.



Conclusion

9.	No claims are presently allowable.



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number
is (571)272-0957. The examiner can normally be reached on Monday-Friday from
9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The
fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/
Primary Examiner, Art Unit 1652